
	

113 HR 5283 IH: Land-Based Marine Debris Reduction Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5283
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Honda introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish national goals for the reduction and recycling of municipal solid waste, to address
			 the growing problem of marine debris, to require the Administrator of the
			 Environmental Protection Agency to promulgate regulations to attain those
			 goals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Land-Based Marine Debris Reduction Act.
		2.FindingsCongress finds and declares the following:
			(1)Because the United States has the largest Exclusive Economic Zone of all nations, it has a
			 disproportionate economic interest in a healthy ocean.
			(2)The United States has a strategic interest in healthy fisheries, marine ecosystems, and a strong
			 ocean economy.
			(3)Solid waste is littering the Nation’s waterways, including streams, rivers, and lakes, most notably
			 the Great Lakes, and much of this marine debris is collecting in the
			 oceans.
			(4)An estimated 80 percent of litter that ends up in the oceans comes from land-based sources, and
			 litter in the Nation’s waterways has numerous detrimental effects.
			(5)Marine debris injures wildlife, sometimes resulting in death, degrades ecosystems, interferes with
			 navigation, threatens public health and safety, and creates additional
			 expenditures for shipping, fishing, tourism, and coastal communities.
			(6)Only about 46 percent of the Nation’s waste is recycled or composted, including through
			 waste-to-energy.
			(7)Successful solid waste management requires creative use of the entire hierarchy of solid waste
			 management, waste reduction, recycling, waste-to-energy operations, and
			 landfilling.
			(8)Recycling can play a significant role in reducing municipal waste and marine debris.
			(9)The failure to recycle and reuse materials is a significant and unnecessary waste of important
			 national energy and material resources.
			(10)Comprehensive, multi-material recycling programs represent the most cost-effective and efficient
			 method of meeting recycling goals and reducing marine debris.
			(11)The responsibility to recycle should be shared by all consumers of recyclable goods including
			 individual households, municipalities, and commercial and institutional
			 establishments.
			3.National goals for waste reduction and recycling
			(a)Source reductionCongress declares it to be the national goal of the United States that there shall be no increase
			 in the generation of solid waste sent to landfills above the level of
			 solid waste generated and sent to landfills in the year of the enactment
			 of this Act (as determined by the Administrator).
			(b)Waste recyclingCongress declares it to be the national goal of the United States that at least 50 percent of the
			 municipal solid waste stream shall be recycled by the end of 2020, and 65
			 percent of such waste stream shall be recycled by the end of 2030 (as
			 determined by the Administrator).
			(c)Marine debris reductionCongress declares it to be the national goal of the United States that there shall be no increase
			 in the flow of marine debris into the ocean above the level of such flow
			 in the year of the enactment of this Act (as determined by the
			 Administrator).
			4.Annual report
			(a)RequirementThe Administrator shall report to Congress each year the following:
				(1)The amount and composition of municipal solid waste generated in the United States.
				(2)The amount and composition of municipal solid waste generated in the United States that enters the
			 ocean.
				(3)The methods used to manage such waste.
				(4)The progress made in achieving the source reduction, recycling, and marine debris reduction goals
			 of this Act, the impediments to the attainment of such goals, and
			 recommendations on the regulatory or legislative initiatives necessary to
			 attain such goals.
				(b)First reportThe first report under this section shall be submitted not later than 18 months after the date of
			 the enactment of this Act.
			5.Report on primary leakage paths of marine debris into the oceanNot later than 18 months after the date of enactment of this Act, the Administrator shall provide
			 to Congress a report that includes the following:
			(1)Identification of the pathways through which marine debris reaches the ocean, such as consumer
			 discards, flawed waste management designs, and infrastructural leaks, as
			 determined in consultation with experts, including waste management,
			 consumer goods, and infrastructure experts.
			(2)Best practices that may be used at the Federal, State, and local level to reduce or eliminate such
			 pathways, including methods to address infrastructural leaks, regulation,
			 or economic incentives.
			6.Products and packaging requirements
			(a)List and recycling determinations
				(1)Not later than 2 years after the date of the enactment of this Act, the Administrator, in
			 consultation with the Secretary of Commerce, shall develop a list of
			 categories of commonly used products and packaging which are discarded
			 into the municipal solid waste stream. With respect to each category on
			 the list, the Administrator shall determine the following:
					(A)The percentage of recovered materials used in the manufacture of products or packaging in each
			 category.
					(B)The source reduction and recovery efficiency of products or packaging in each category.
					(C)The percentage of products or packaging in each category that is recycled upon discard.
					(D)The percentage of products or packaging in each category that enters the ocean upon discard or is
			 otherwise littered.
					(E)The life cycle environmental effects associated with the products or packaging in each category
			 compared to product or packaging alternatives, using standard life cycle
			 assessment methodologies and categories of environmental impacts,
			 including climate change, human health, eutrophication, acidification,
			 water use, land use, and ecosystems toxicity.
					(2)Upon completion of the list and determinations required under paragraph (1), the Administrator
			 shall identify categories of products or packaging that shall be targeted
			 for regulatory action under subsection (b). The Administrator shall target
			 a category based upon high overall life cycle impact of the product or
			 package compared to the alternatives, considering categories of
			 environmental impacts, recovered material content, recyclability, and high
			 volume in the waste stream.
				(b)Regulatory actionWith respect to each category of product or packaging identified under subsection (a)(2), the
			 Administrator may take the following actions:
				(1)The Administrator may promulgate regulations to require the manufacturer of the product or
			 packaging to use recovered materials of that or another category in the
			 product or packaging. In promulgating regulations under this paragraph,
			 the Administrator shall, to the extent practicable, consider the potential
			 life cycle impacts of requiring recovered material content in a product or
			 packaging on increasing greenhouse gases and water usage, current
			 regulations regarding the use of recovered materials, and potential market
			 disruptions to recovered materials.
				(2)The Administrator may phase in any of the actions taken under paragraph (1) if the Administrator
			 determines it to be necessary for economic reasons.
				7.Packaging standardsThe Administrator and the Secretary of Commerce, in consultation with affected industries, experts
			 in package design and marketing, companies engaged in collecting and
			 processing products and packages, and environmental organizations, shall
			 develop a voluntary system of packaging standards with respect to
			 materials contained within the packaging and the recyclability of the
			 packaging upon discard, which may include implementation of an existing
			 labeling standard where appropriate. The standards shall provide that
			 packaging that meets the standards shall be eligible to use a label
			 indicating compliance with the standards for promotion and educational
			 purposes.
		8.Report on landfill closuresNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit
			 to Congress a report analyzing the costs and difficulties encountered by
			 States and local communities in closing landfills. The report shall
			 include recommendations on the types and levels of Federal assistance
			 (including technical guidance and funds) that should be provided to States
			 and local communities for such purpose.
		9.DefinitionsFor purposes of this Act:
			(1)The term Administrator means the Administrator of the Environmental Protection Agency.
			(2)The term marine debris is human-created waste that has been discharged into the coastal or marine environment, including
			 any anthropogenic, manufactured, or processed solid material (regardless
			 of size) discarded, disposed of, or abandoned in the environment,
			 including all materials discarded into the ocean, on the shore, or brought
			 indirectly to the ocean by rivers, sewage, storm water, waves, or wind.
			(3)The term recovered material has the meaning given that term in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903).
			(4)The term recycled means reused, recovered, or reclaimed from solid waste through any means, including
			 remanufacturing, reprocessing, and waste-to-energy technologies.
			
